Citation Nr: 0933226	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-17 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for osteoarthritis of 
the left knee.

3.  Entitlement to an earlier effective date for the grant of 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1978 to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2006 the Veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  In August 2007 he appeared 
at the Montgomery RO and testified by videoconference before 
the undersigned Acting Veterans Law Judge sitting in 
Washington, D.C.  The transcripts of both hearings are of 
record.

In January 2008 the Board remanded the appeals for further 
development, including provision to the Veteran of a 
compensation and pension (C&P) examination and opinion 
regarding the Veteran's claims for service connection for a 
left knee and a right ankle disorder, and clarification of 
the effective date of the grant of service connection for 
tinnitus.  

The issues of entitlement to service connection for a left 
knee disorder and entitlement to an earlier effective date 
for the grant of service connection for tinnitus is addressed 
in the REMAND portion of the decision below.


FINDING OF FACT

The Veteran did not complain of, was not treated for, and was 
not diagnosed with a right ankle disorder (including 
arthritis) during service or within the year thereafter, and 
his current right ankle disorder is not related to active 
military service.


CONCLUSION OF LAW

A right ankle disability was not incurred during active 
military service, nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a right ankle 
disorder, which he says he incurred during a fall while on 
active duty.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service, if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) show treatment for a left, 
but not a right, ankle injury.  Moreover, apart from right 
ankle pain secondary to right foot plantar fasciitis, VA 
treatment records contain no evidence of a right ankle 
disorder.  

In September 2004 the Veteran was accorded a Compensation and 
Pension (C&P) examination.  During the examination he 
complained of achy constant pain and welling with prolonged 
walking and standing, and reported that he wore high top 
boots to help support his ankle.  He reported that he did not 
take medical, but did ice the ankle.  He added that he used 
no crutches, braces, or canes.  He averred that he fractured 
his right ankle while on active duty.  

Physical examination found "some trace edema of the right 
ankle" as well as a "moderate amount of pain with 
manipulation and palpation of the right ankle."  There was 
also increased muscle fatigue and weakness of the right ankle 
with repetition.  X-rays showed no abnormalities.  Diagnosis 
was "right ankle strain."

VA Podiatry Clinic records dated in October 2008 document the 
Veteran's complaints of bilateral foot pain, worse on the 
right, with right foot pain sometimes into the right ankle.  

In April 2009 the Veteran had another C&P examination.  At 
the examination he reported that he twisted his right ankle 
when he fell down stairs at a Naval training center in 1979.  
He said that it was diagnosed as a fracture and casted for 
eight to ten weeks.  He said that the right ankle has 
bothered him since in terms of chronic pain, stiffness, and 
grinding with range of motion.  He added that he does not use 
any assistive device when walking.  Physical examination 
found tenderness, pain at rest, weakness, abnormal motion, 
and slow propulsion favoring the right ankle, but there was 
no instability or tendon abnormality.  X-rays revealed a 
plantar calcaneal spur, "normal ankle mortise," and no 
fracture or dislocation.  Diagnosis was "chronic right ankle 
strain."  According to the examiner, the Veteran's current 
right ankle condition is less likely as not related to 
service "because there are no documented incidents involving 
the right ankle during active duty."  The examiner explained 
as follows:

11/20/78 military entrance exam documents 
a prior-to-active duty right ankle 
condition, s/p repair without apparent 
residual.  There is no documentation of 
any right ankle injury or care during the 
Veteran's entire period of active duty.  
According to the SMR's reviewed, it is 
virtually inconceivable that between 
4/12/79 and 5/18/79 multiple providers on 
multiple occasions would repeatedly 
mistaken [sic] the left for the right 
ankle during their provision of care and 
follow-up for the left ankle injury.  The 
Veteran also sustained a left ankle 
sprain during active duty in 2/80.  This 
examiner concurs that the Veteran injured 
his left ankle-not the right-during 
active duty in 4/79 and 2/80, and has 
residual effects documented in 2007 VA 
records.  

Analysis

The record contains no evidence of any complaints, diagnosis, 
or treatment pertaining to the Veteran's right ankle during 
service.  In addition, there is no allegation or medical 
evidence of a right ankle disorder within the year after the 
Veteran's separation from service (see 38 C.F.R. § 3.307(a)).  
In fact, the earliest evidence of a right ankle disorder 
derives from 2008 treatment records; some 25 years after 
service, and the Board finds this significant lapse in time 
before the onset of symptoms after service to be highly 
probative evidence against the Veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  There is also no medical opinion evidence 
which suggests that a current right ankle disorder is linked 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(2) (where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion); see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (holding that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment).  Indeed, the April 2009 examiner 
insists that the Veteran's right ankle disorder is not 
related to service, and the Board finds this opinion, which 
was based on personal examination of the veteran and review 
of the claims file, and which included a detailed rationale 
for the examiner's opinion, to be highly probative evidence 
against the veteran's claim.  As there is no record of a 
right ankle disorder during service and for many years 
thereafter, and in the absence of medical evidence that links 
a current right ankle disorder to service, service connection 
for a right ankle disorder must be denied.  38 C.F.R. § 
3.303, 3.307(a), 3.309(a).

A grant in favor of the Veteran based on reasonable doubt has 
not been accorded because, as just expounded, the record does 
not contain an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in October 2003 and June 2004 the Veteran 
was apprised of the information and evidence necessary to 
establish his claim for service connection.  In each letter 
he was apprised of the evidence that VA would seek to provide 
and of the information and evidence that he was expected to 
provide.  He was also advised in a March 2006 letter of how 
VA determines disability ratings and effective dates.  
Although the March 2006 letter was issued after the October 
2004 rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  Dingess/Hartman, 19 Vet. App. 473.

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and made a part of the record.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available, that the Veteran 
has identified and/or provided the necessary authorization 
forms for, that has not been associated with the claims file.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right ankle disorder is denied.


REMAND

In addition to the foregoing, the Veteran seeks service 
connection for a left knee disorder, and has appealed for an 
earlier effective date for the grant of service connection 
for tinnitus.  

In its January 2008 remand the Board requested that the 
Veteran be examined and an opinion proffered as to whether a 
current left knee disorder was at least as likely as not 
related to any injury or disease incurred during the 
Veteran's military service.  In April 2009 the Veteran was 
duly accorded the requested examination.  However, while the 
examiner opined, as requested by the RO, as to whether there 
was aggravation of a putative pre-existing disorder, he did 
not opine, as directed by the Board, as to service connection 
on a direct basis.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998) (remand by the Board confers upon the Veteran, 
as a matter of law, the right to compliance with the Board's 
remand order).  This is particularly significant because the 
Board has not determined whether the presumption of soundness 
has been rebutted in this case.  Inasmuch as the evidence 
confirms that the Veteran sustained an injury to his left 
knee during service, remand for the requested nexus opinion 
is warranted.  Stegall.

The Veteran also seeks an earlier effective date for the 
grant of service connection for tinnitus.  To recap, in 
October 2004 he was granted service connection for tinnitus 
effective September 7, 2004, and in a letter dated in October 
2004 the RO apprised the Veteran that he had been granted 
service connection for tinnitus effective September 7, 2004.  
In October 2004 the Veteran filed a Notice of Disagreement 
with the effective date, and in May 2005 the RO issued a 
Statement of the Case (SOC).  Unfortunately, the RO styled 
the issue in the May 2005 SOC (and in a September 2006 
Supplemental Statements of the Case) as entitlement to an 
earlier effective date for the grant of service connection 
for tinnitus prior to "September 19, 2003."  In January 
2008 the Board remanded the matter for clarification as to 
the effective date of the grant of service connection for 
tinnitus.  

In October 2008 the Appeals Management Center queried whether 
there was a temporary claims file containing a rating 
decision that granted an effective date earlier than 
September 7, 2004.  In January 2009 the RO responded that 
after an extensive search they were unable to locate a 
temporary folder.  In June 2009 another Supplemental 
Statement of the Case was issued which again identified the 
issue as entitlement to an earlier effective date earlier for 
the grant of service connection for tinnitus prior to 
"September 19, 2003."  Inasmuch as a rating action granting 
an effective date of September 19, 2003, for the grant of 
service connection for tinnitus has not been associated with 
the claims file, remand for said, if appropriate, is 
warranted.  Otherwise, the Veteran must be issued a statement 
of the case that reflects the effective date provided in the 
October 2004 rating decision and the October 2004 notice 
letter, which the Veteran appealed.  See 38 C.F.R. § 19.29.  
Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since January 
2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Associate with the claims file any VA 
treatment records pertaining to the Veteran 
dating from January 22, 2009.  If no such 
records exist, that fact should be noted in 
the claims file.  Also attempt to obtain any 
other evidence identified as relevant by the 
Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.  

2.  Associate with the claims file the 
rating action that granted an effective date 
of September 19, 2003, for the grant of 
service connection for tinnitus; otherwise, 
issue a corrective statement of the case 
that reflects the effective date of 
September 7, 2004, as assigned in the 
October 2004 rating decision.  See October 
2004 rating decision and October 2004 letter 
to Veteran regarding said.

3.  Refer the issues of service connection 
for a left knee disorder back to the April 
2009 C&P examiner for an opinion as to 
whether it is at least as likely as not that 
a current left knee disorder is related to 
any disease or injury incurred in service.  
A rationale for this opinion must be set 
forth in the report provided.

If the April 2009 VA examiner is no longer 
available, schedule the Veteran for a new 
examination regarding his claims for service 
connection for a left knee disorder and a 
right ankle disorder.  The claims file must 
be made available to, and reviewed by, the 
examiner.  The Veteran should also be given 
a chance to describe his in-service 
symptoms.  All indicated tests should be 
performed, and all findings reported in 
detail.  The examiner is then requested to 
opine as to whether it is at least as likely 
as not that a current left knee disorder is 
related to any disease or injury incurred 
during the Veteran's military service.  In 
providing an opinion, the examiner should 
specifically address any evidence contrary 
to his/her opinion and provide an 
explanation as to why that evidence is not 
persuasive.

4.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


